Case 1:17-cr-00101-LEK Document 633 Filed 11/06/19 Page 1 of 2   PageID #: 5431




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION OF
          Plaintiff,                   PRIVATE ATTORNEY
                                       GENERAL, ANTHONY T.
         v.                            WILLIAMS CHALLENGING
                                       THE JURISDICTION OF THE
                                       FEDERAL CORPORATION
   ANTHONY T. WILLIAMS,                CALLED THE ‘UNITED
                                       STATES’ OR ‘UNITED STATES
          Defendant.                   OF AMERICA AS OUTLINED
                                       IN TITLE 28 USC 3002(15)1(1);
                                       EXHIBITS ‘A-D’; AND
                                       CERTIFICATE OF SERVICE;”
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE


        DEFENDANT’S “MOTION OF PRIVATE ATTORNEY
     GENERAL, ANTHONY T. WILLIAMS CHALLENGING THE
    JURISDICTION OF THE FEDERAL CORPORATION CALLED
   THE ‘UNITED STATES’ OR ‘UNITED STATES OF AMERICA AS
     OUTLINED IN TITLE 28 USC 3002(15)1(1); EXHIBITS ‘A-D’;
               AND CERTIFICATE OF SERVICE”
Case 1:17-cr-00101-LEK Document 633 Filed 11/06/19 Page 2 of 2   PageID #: 5432




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides “DEFENDANT’S “MOTION OF PRIVATE ATTORNEY

   GENERAL, ANTHONY T. WILLIAMS CHALLENGING THE

   JURISDICTION OF THE FEDERAL CORPORATION CALLED

   THE ‘UNITED STATES’ OR ‘UNITED STATES OF AMERICA AS

   OUTLINED IN TITLE 28 USC 3002(15)1(1); EXHIBITS ‘A-D’;

   AND CERTIFICATE OF SERVICE;” Declaration of Counsel and

   Exhibit “A.”

      Dated: November 6, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
